Citation Nr: 1728872	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-06 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decisions of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran underwent a VA examination in February 2009.  The examiner indicated the Veteran denied having paresthesias in the right shoulder and denied shoulder pain or limitation of motion of joint.  The examiner also noted a November 2006 nerve conduction study involving the upper extremities showing there was no electrophysiological evidence of a diffuse polyneuropathy and that the Veteran had a normal neurologic examination during examination.  As such, the examiner found that the Veteran's claimed right shoulder paresthesia was less likely as not caused by or a result of the Veteran's service-connected cervical degenerative disc disease (DDD).  

However, the Veteran subsequently stated in a July 2009 communication that he never made the statement that there was no problem with his right shoulder and instead had stated he was having more problems with his left shoulder.  The Board notes that a review of the Veteran's 2010 and 2015 Social Security Administration (SSA) and VA treatment records reveal the Veteran has stated that his symptoms is worse on his left side, providing credibility to the Veteran's statements.  The Veteran additionally highlighted the VA examiner's contradictory finding that there was pain on movement in his both of his shoulders during examination.  

Further review of the February 2009 VA examination shows that the examiner indicated there was painful movement in the right and left shoulders with trapezius muscle tenderness bilaterally and that there was objective evidence of pain following repetitive motion.  The Board also notes that despite diagnosis of right shoulder paresthesias in private treatment records, the VA examiner indicated that in making the opinion, no review of the Veteran's private treatment records was conducted.  Since the examiner failed to take into consideration pertinent evidence or record, has made contradictory findings, and partially based the opinion on statements the Veteran has since denied, the Board finds the February 2009 VA examination inadequate.   

Nevertheless, the February 2009 VA examiner's objective finding that the Veteran had a normal neurologic examination is at issue.  The Veteran's subsequent treatment records have noted bilateral upper extremity paresthesias/radiculopathy and the Veteran has maintained in subsequent treatment records pain and numbness in his shoulder bilaterally from his neck and cervical spine condition.  A January 2017 VA examination also diagnosed cervical spine degenerative arthritis with bilateral radiculopathy.  Thus, another VA examination is warranted to determine whether the Veteran's cervical bilateral radiculopathy encompasses the Veteran's claimed right shoulder condition.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any disorders of the right shoulder.  The examiner should review the entire claims folder and note that review in the report.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  A rationale for all opinions should be provided.  The examiner should address the following:

(a) Diagnose and describe all right shoulder disabilities found to be present.

(b) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability had its onset in active service or within one year thereafter, or is causally related to such service.

(c) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability was caused or aggravated (worsened beyond the natural progress of the disease) by his service-connected cervical spine disability.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




